PER CURIAM.
Edward Morgan appeals his judgment and sentence for attempted second-degree murder contending that the trial court committed reversible error in failing to instruct the jury on the lesser included offense of attempted manslaughter. Because under the facts of this case the state has correctly confessed error, we reverse and remand for a new trial. *96See, e.g., Holmes v. State, 642 So.2d 1387, 1388 (Fla. 2d DCA 1994).
Reversed and remanded for new trial.
PARKER, A.C.J., and LAZZARA and WHATLEY, JJ., concur.